 

FlLED

JAN 2 2 2019

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

 

 

 

 

UNITED STATES DISTRICT C<)URr
soUTHERN DisTRiCr oF CALIFORNi Asou‘¥h§'}'§i Bi§rg'»YLS°FTCZ‘E},i§LN,A

 

 

 

 

 

 

 

 

 

 

 

DEPUTY
UNITED STATES OF AMERICA JUDGMENT IN A
V (For Offenses Committed On or After November l, 1987)
EDUARDO PALMA-CH[MAL (l)
Case Number: 3:18-CR-04845-GPC
Knut S Johnson
Defendant’s Attomey

REGISTRATION No. 72623-298
|:] 4
THE DEFENDANT:
pleaded guilty to count(s) l of the Information.
E was found guilty on count(s)

after a plea of not guilty
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Tit|e and Section / Nature of Offense Count
8:1326(A),(B) - Attempted Reentry Of Removed A|ien (Fe|ony) 1

The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencng Reform Act of 1984.
E The defendant has been found not guilty on count(s)
I:] Count(s) dismissed on the motion of the United States.
Assessment : $100.00 - Waived

JVTA Assessment*: $
E _

*Justice for Victims of Trafflcking Act of 2015, Pub. L. No. l 14-22.
ft Fine waived \:l Forfeiture pursuant to order filed , included herein.

lT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Januarv 22. 2019

Date of lmp_osition of Sentence `)

./,_ ,,,,, wl 07 j
uf /A/L C//z? 1

HoN. GoNz/Si’o`i>. CURlEL
UNITED STATES DISTRICT JUDGE

3118-CR-04845-GPC

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: EDUARDO PALMA-CHIMAL (l) Judgment - Page 2 of 2
CASE NUMBER: 3:18-CR-04845-GPC

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
5 months as to count l.

l:ll:l

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
|:l at A.M. on

 

l___l as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

\:l on or before

|:l as notified by the United States Marshal.

E as notified by the Probation or Pretrial Services Offlce.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on tO

, with a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:18-CR-O4845-GPC

